SecureDesigns® Variable Annuity SecureDesigns® Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Ave., Suite 641 N Rye Brook, New York 10573 Supplement Dated May 12, 2011 To Prospectus Dated May 1, 2011 Important Information about Dent Strategic Portfolio This Supplement updates certain information in the Prospectus. Please read this Supplement carefully and retain it for future use. The purpose of this Supplement is to advise you of the liquidation of the Dent Strategic Portfolio fund (referred to herein as “the Fund”), which underlies a Subaccount. The Fund will be liquidated on or about July 15,2011. Effective as of July 15, 2011, the Dent Strategic Portfolio Subaccount (referred to herein as “the Subaccount”) will no longer be available. Effective July 15, 2011, the Fund will no longer accept new investments or additional investments from existing Contract Owners. As a result of the liquidation of the Fund, if you have allocated Contract Value to the Subaccount, you may want to consider transferring your Contract Value to one of the other available Subaccounts prior to July 15, 2011. If no such transfer is made by close of business on July 15, 2011, your Contract Value allocated to the Subaccount will be reallocated to the Rydex| SGI VT Money Market Subaccount. If you have selected the Subaccount as part of a Dollar Cost Averaging, Asset Allocation or Rebalancing Program and you do not contact us to change your allocations, future transactions that would have been allocated to the Subaccount will be allocated to the Rydex| SGI VT Money Market Subaccount. Below is a summary of the Subaccounts available under the Contract. There can be no assurance that any of the Underlying Funds will achieve its objective. More detailed information is contained in the prospectuses of the Underlying Funds, including information on the risks associated with the investments and investment techniques. More detailed information regarding the investment objectives, restrictions and risks, expenses paid by the Underlying Funds, and other relevant information may be found in the respective Underlying Fund prospectus. Prospectuses for the Underlying Funds should be read in conjunction with this Prospectus. Underlying Fund Share Class Investment Objective Adviser Sub-Adviser American Century VPMidCap Value II The fund seeks long-term capital growth. Income is a secondary objective. American Century Investment Management, Inc. American Century VPUltra® II The fund seeks long-term capital growth. American Century Investment Management, Inc. American Century VPValue II The fund seeks long-term capital growth. Income is a secondary objective. American Century Investment Management, Inc. Dreyfus IP TechnologyGrowth Service The fund seeks capital appreciation. The Dreyfus Corporation Dreyfus VIF InternationalValue Service The fund seeks long-term capital growth. The Dreyfus Corporation Underlying Fund Share Class Investment Objective Adviser Sub-Adviser Franklin Income Securities 2 Seeks to maximize income while maintaining prospects for capital appreciation. Franklin Advisers, Inc. Franklin Small Cap ValueSecurities 2 Seeks long-term total return. Franklin Advisory Services,LLC Franklin Templeton VIPFounding FundsAllocation Class 4 Seeks capital appreciation, with income as a secondary goal. Franklin Templeton Services Invesco V.I. Basic Value Series II Long-term growth of capital Invesco Advisers, Inc. Invesco V.I. CapitalDevelopment Series II Long-term growth of capital Invesco Advisers, Inc. Invesco V.I. GlobalHealthCare Series I Long-term growth of capital Invesco Advisers, Inc. Invesco V.I. GlobalRealEstate Series I Total return through growth of capital and current income Invesco Advisers, Inc. Invesco Asset Management Limited Invesco V.I. GovernmentSecurities Series II Total return, comprised of current income and capital appreciation Invesco Advisers, Inc. Invesco V.I. InternationalGrowth Series II Long-term growth of capital Invesco Advisers, Inc. Invesco V.I. Mid CapCoreEquity Series II Long-term growth of capital Invesco Advisers, Inc. Invesco Van Kampen V.I.Comstock Series II To seek capital growth and income through investments in equity securities, including common stocks, preferred stocks and securities convertible into common and preferred stocks Invesco Advisers, Inc. Invesco Van Kampen V.I.Equity and Income Series II Both capital appreciation and current income Invesco Advisers, Inc. Janus Aspen Enterprise Service Seeks long-term growth of capital. Janus Capital ManagementLLC Janus Aspen JanusPortfolio Service Seeks long-term growth of capital. Janus Capital ManagementLLC Legg Mason ClearBridgeVariable AggressiveGrowth Class II Seeks capital appreciation. Legg Mason Partners FundAdvisor, LLC ClearBridge Advisors, LLC Legg Mason ClearBridgeVariable SmallCapGrowth Class I Seeks long-term growth of capital. Legg Mason Partners FundAdvisor, LLC ClearBridge Advisors, LLC Legg Mason Western AssetVariable Global HighYield Bond Class II Seeks to maximize total return, consis­tent with the preservation of capital. Legg Mason Partners FundAdvisor, LLC Western Asset Manage­ment Company, Western Asset Management Company Limited and Western Asset Manage­ment Company Pte. Ltd. MFS® VIT Research International Service Seeks capital appreciation. MFS® Investment Management MFS® VIT Total Return Service Seeks total return. MFS® Investment Management MFS® VIT Utilities Service Seeks total return. MFS® Investment Management 2 Underlying Fund Share Class Investment Objective Adviser Sub-Adviser Morgan Stanley UIFEmerging MarketsEquity II Long-term capital appreciation by investing primarily in growth-oriented equity securities of issuers in emerging market countries Morgan Stanley Investment Management Inc. Morgan Stanley Invest­ment Management Limited and Morgan Stanley Investment Management Company Mutual Global DiscoverySecurities 2 Seeks capital appreciation. Franklin Mutual Advisers, LLC Neuberger Berman AMT Socially Responsive S The Fund seeks long-term growth of capital by investing primarily in securities of companies that meet the Fund’s financial criteria and social policy Neuberger Berman Management LLC Neuberger Berman LLC Oppenheimer Core BondFund/VA Service Seeks a high level of current income. As a secondary objective, the Fund seeks capital appreciation when consistent with its primary objective. OppenheimerFunds, Inc. Oppenheimer MainStreet Small- & Mid-CapFund®/VA Service Seeks capital appreciation. OppenheimerFunds, Inc. PIMCO VIT All Asset Administrative The Portfolio seeks maximum real return consistent with preservation of real capital and prudent investment management. Pacific Investment Management Company LLC Research Affiliates, LLC PIMCO VIT CommodityRealReturn Strategy Administrative The Portfolio seeks maximum real return consistent with prudent investment management. Pacific Investment Management Company LLC PIMCO VIT Emerging Markets Bond Advisor The Portfolio seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Investment Management Company LLC PIMCO VIT ForeignBond (U.S.Dollar-Hedged) Administrative The Portfolio seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Investment Management Company LLC PIMCO VIT LowDuration Administrative The Portfolio seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Investment Management Company LLC PIMCO VIT Real Return Administrative The Portfolio seeks maximum real return, consistent with preservation of real capital and prudent invest­ment management. Pacific Investment Management Company LLC Royce Micro-Cap N/A Long-term growth of capital. Royce & Associates, LLC Rydex | SGI VT AllCapValue N/A Long-term growth of capital Security Investors, LLC Rydex | SGI VT All-Asset Aggressive Strategy N/A Growth of capital Security Investors, LLC Rydex | SGI VT All-Asset Conservative Strategy N/A Primary preservation of capital and secondary long-term growth of capital Security Investors, LLC Rydex | SGI VT All-Asset ModerateStrategy N/A Primary growth of capital and secondary preservation of capital Security Investors, LLC 3 Underlying Fund Share Class Investment Objective Adviser Sub-Adviser Rydex | SGI VT Alternative Strategies Allocation N/A Return that has a low correlation to the returns of traditional stock and bond asset classes as well as capital appreciation Security Investors, LLC Rydex | SGI VT CLS AdvisorOne Amerigo N/A Long-term growth of capital without regard to current income Security Investors, LLC Clarke Lanzen Skalla Inv Firm Inc (NV) Rydex | SGI VT CLS AdvisorOne Clermont N/A Combination of current income and growth of capital Security Investors, LLC Clarke Lanzen Skalla InvFirm Inc (NV) Rydex | SGI VT HighYield N/A Primary high current income and secondary capital appreciation Security Investors, LLC Rydex | SGI VT Large Cap Concentrated Growth N/A Long-term growth of capital Security Investors, LLC Rydex | SGI VT LargeCapCore N/A Long-term growth of capital Security Investors, LLC Rydex | SGI VT LargeCapValue N/A Long-term growth of capital Security Investors, LLC Rydex | SGI VT Managed Asset Allocation N/A High level of total return Security Investors, LLC T. Rowe Price Associates,Inc. Rydex | SGI VT Managed Futures Strategy N/A Investment results that match the performance of the Standard& Poor’s Diversified Trends Indicator®—a bench­mark for measuring trends in the commodity and financial futures markets Security Investors, LLC Rydex | SGI VT MidCapGrowth N/A Capital appreciation Security Investors, LLC Rydex | SGI VT MidCapValue N/A Long-term growth of capital Security Investors, LLC Rydex | SGI VT MoneyMarket N/A High a level of current income as is consistent with preservation of capital by investing in money market securities with varying maturities Security Investors, LLC Rydex | SGI VT MSCI EAFEEqual Weight N/A Performance that corresponds, before fees and expenses, to the price and yield performance of the MSCI EAFE Equal Weighted Index Security Investors, LLC Rydex | SGI VT Multi-HedgeStrategies N/A Long-term capital appreciation with less risk than traditional equity funds Security Investors, LLC Rydex | SGI VT SmallCapGrowth N/A Capital appreciation Security Investors, LLC Rydex | SGI VT SmallCapValue N/A Long-term capital appreciation Security Investors, LLC Rydex | SGI VT U.S. Intermediate Bond N/A Current income Security Investors, LLC Rydex | SGI VT U.S. LongShort Momentum N/A Long-term capital appreciation Security Investors, LLC Please Retain This Supplement For Future Reference 4
